Order entered August 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00439-CV

           QBE AMERICAS, INC. AND SONIA DIAZ, Appellants

                                        V.

                         DEYLAN WALKER, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-14300

                                     ORDER

      Before the Court is appellee’s August 26, 2020 second motion for extension

of time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than September 28, 2020.       Because this is an accelerated appeal and

appellants’ brief was filed May 6, 2020, we caution appellee that further extensions

will not be granted absent exigent circumstances.


                                             /s/    KEN MOLBERG
                                                    JUSTICE